Citation Nr: 1823480	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-28 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for depressive disorder.

2.  Propriety of the reduction from 100 percent to 40 percent for the service-connected prostate cancer.

3.  Entitlement to a rating in excess of 60 percent for residuals of prostate cancer from February 1, 2012.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned at a travel Board hearing held in July 2017.  A transcript of the hearing has been associated with the Veteran's claims file.  

The Board notes that during the relevant period on appeal, the Veteran also raised the issue of entitlement to TDIU as part and parcel to his increased rating for his service-connected prostate cancer disability.  However, during the pendency of appeal, a February 2018 rating decision granted entitlement to TDIU, effective February 1, 2012.  The Veteran has not indicated disagreement with this decision, to include the effective date.  Thus, the claim for TDIU has been resolved and is no longer before the Board.    


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his depressive disorder is related to his service-connected prostate cancer residuals.  

2.  In an August 2011 rating decision, the RO proposed to reduce the disability evaluation for residuals of prostate cancer from 100 percent to 40 percent.  The RO promulgated the proposed reduction in a November 2011 rating decision, effective February 1, 2012.  

3.  There is no recurrence or metastasis of prostate cancer or therapeutic treatment; the Veteran is in receipt of the maximum rating for voiding dysfunction as a result of his prostate cancer residuals; and there is no renal dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depressive disorder, secondary to service-connected prostate cancer are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017). 

2.  The criteria for the restoration of the Veteran's 100 percent rating for residuals of prostate cancer have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2017).

3.  The criteria for the assignment of a rating in excess of 60 percent have not been met since the effective date of the reduction, February 1, 2012, for the service-connected residuals of prostate cancer.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.14, 4.115b, Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in April 2012 and March 2014.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran has contended that his diagnosed depressive disorder is related to his service-connected prostate cancer residuals.  

The Veteran was afforded a VA examination in April 2012.  The examiner diagnosed depressive disorder, not otherwise specified (NOS).  During examination, the Veteran reported a general reduction in activities and traveling related to his frequent need to urinate and his difficulty urinating.  The Veteran reported he experienced depressed mood and anxiety daily which he described as significant.  The Veteran reported experiencing irritability which was negatively impacting his marriage and that he limited his activities due to his difficulty in controlling his urination.  The Veteran reported significant anhedonia and had infrequent passive suicidal ideation without intent.  He woke frequently due to his need to urinate.  After examination, the examiner found she would resort to mere speculation to opine as to whether the Veteran's depressive disorder NOS was at least as likely as not proximately due to or the result of prostate cancer, allergic rhinitis, and erectile dysfunction.  The examiner noted there was no prior objective evidence of a mental disorder or treatment to create a nexus between the Veteran's reported depression and anxiety and his medical disabilities.  

Private treatment records from 2012 to 2017 from the Veteran's treating mental health provider noted the Veteran's continued treatment and counseling for his major depressive disorder due to his prostate cancer residuals.  

In the September 2012 prostate cancer impairment questionnaire, the evaluator found that the Veteran's major depressive disorder was secondary to his prostate cancer.  

A November 2017 private opinion by the Veteran's treating psychiatrist, Dr. E.M. was submitted in support of the claim.  Dr. E.M. noted the Veteran had been receiving treatment and counseling with him and his practice since May 2012.  The provider noted the Veteran's 12 year history of depression and noted the Veteran's psychiatric issues started just after he was diagnosed with prostate cancer.  The provider noted that due to the complications from his cancer treatments, the Veteran had become very frustrated, irritable, and depressed.  The provider noted the Veteran could no longer perform sexually which had contributed to his depression and that the Veteran had a lack of motivation and energy.  The provider noted the Veteran had anger outbursts which created marital problems, had problems sleeping, had intermittent passive suicidal ideations, and had feelings of hopelessness, helplessness, and worthlessness.  The provider further noted the Veteran isolated himself to his home due to fear of going out and being embarrassed about his urinary incontinence.  The provider noted that prior to the prostate cancer diagnosis, the Veteran did not have any psychiatric issues.  Dr. E.M. opined that based on his evaluations of the Veteran, that it was at least as likely that the Veteran's psychiatric disability was a result of or caused by his service connected prostate cancer.  

Given these medical opinions, the Board finds that at a minimum, the medical evidence is at least in equipoise as to whether the Veteran's depressive disorder is related to his service-connected disabilities.  Accordingly, secondary service connection is established.  38 C.F.R. § 3.310.

Prostate Cancer Rating Reduction

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).  

Where a diagnostic code requires assignment of a 100 percent evaluation for a finite period of time, followed by the requirement that the disorder thereafter be rated based on residuals, the assignment of a lower disability rating based on those residuals does not constitute a reduction.  See Rossiello v. Principi, 3 Vet. App. 430 (1992).  In such cases, while the due process provisions of 38 C.F.R. § 3.105 are applicable, the provisions of 38 C.F.R. §§ 3.343 and 3.344 (establishing the substantive criteria for a reduction) are not applicable.

Considering the provisions of 38 C.F.R. § 3.105 (e), the rating reduction in this case did not involve a due process violation.  An August 2011 letter notified the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the prior level and that he could request a predeterminations hearing.  He did not request a hearing but did submit additional evidence prior to when the November 2011 rating decision was issued.  The November 2011 rating decision considered the evidence submitted prior to making a determination.  Given the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.  As such, the analysis proceeds to whether the reduction was factually warranted.

General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  See Brown v. Brown, 5 Vet. App. 413 (1993).  In Brown v. Brown, the Court provided guidance for adjudications involving rating reductions.  Noteworthy among these are the admonition that when any change in evaluation is made the rating agency should assure itself that there has been an actual change in the condition and that for a reduction it must be determined "that an actual improvement in disability occurred" (in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced).  See also 38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Here, as noted, the diagnostic code for rating prostate cancer specifically directs that the rating be evaluated upon residuals after a period of time following cessation of chemotherapy.  This is the law of this case on appeal.

In evaluating whether a 100 percent rating for prostate cancer should be restored, rather than rated based on residuals, the inquiry is whether treatment for the cancer itself has ceased (and six months have elapsed since the cessation of that treatment), and whether there has been any local reoccurrence or metastasis.

The Veteran's prostate cancer was rated as 100 percent disabling since May 4, 2004 under Diagnostic Code 7528.  Diagnostic Code 7528 provides a 100 percent disability rating for malignant neoplasms of the genitourinary system.  A note to the diagnostic code states that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7805.

The Veteran was provided a VA examination in April 2011.  The examiner noted the Veteran's last antineoplastic treatment was in September 2005, and his prostate cancer was in remission.  He had a voiding dysfunction that caused urine leakage requiring absorbent material that must be changed less than two times per day.  The voiding dysfunction caused hesitancy or difficulty in starting the stream, weak or intermittent stream, dysuria, dribbling, straining to urinate, hematuria, and urine retention.  The voiding dysfunction also caused increased urinary frequency in the form of daytime voiding interval between two to three hours and nighttime awakening to void two times.  The voiding dysfunction caused signs or symptoms of obstructed voiding and the Veteran had a history of recurrent symptomatic urinary tract infections (UTIs).  The examiner noted the Veteran had not been hospitalized for his UTIs or had drainage required in the past 12 months.  The total duration of treatment for his UTIs by medication in the past 12 months was one to three months.  The Veteran's obstructed voiding was not caused by recurrent UTIs.  Intermittent catheterization was required and two dilations were required per year that were due to strictures.  There was no history of urinary tract stones, renal dysfunction or renal failure, acute nephritis, or hydronephrosis.  There were no cardiovascular symptoms.  He had erectile dysfunction due to the prostate cancer, which has been assigned a separate disability evaluation.  The examiner noted there was no lethargy, weakness, or anorexia.

In response to the August 2011 rating decision that proposed the rating reduction for prostate cancer, the Veteran submitted a correspondence in September 2011.  In the correspondence, the Veteran reported that the April 2011 VA examiner's note that he replaced absorbent material less than two times a day was based on the assumption that there were no activities conducted during that day.  However, the Veteran indicated that he averaged more than two times a day for replacing absorbent materials.  

The record shows, and the Veteran does not dispute, that the Veteran's prostate cancer has been in remission for more than 6 months following the cessation of treatment for the prostate cancer itself.  The Veteran's contentions relate to the proper evaluation to assign for the residuals of the prostate cancer (that matter is addressed in the next section).  

In light of the evidence showing that the Veteran's prostate cancer has been in remission for more than six months following the cessation of treatment for the cancer itself, the Board finds that the 100 percent rating for prostate cancer was properly ended, and that a rating based on residuals was appropriate.  


Prostate Cancer Evaluation

Under the renal dysfunction criteria set forth in 38 C.F.R. § 4.115a, a 0 percent rating is warranted for albumin and casts with history of acute nephritis; or, hypertension non-compensable under diagnostic code 7101.  A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is assignable for persistent edema and albuminuria with BUN [blood urea nitrogen] 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Finally, a 100 percent rating is appropriate for renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a.

VA regulations provide that voiding dysfunction be rated as urine leakage, frequency, or obstructed voiding.  See 38 C.F.R. § 4.115a.

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the wearing of absorbent materials which must be changed less than 2 times per day is to be rated as 20 percent disabling.  A 40 percent rating is warranted when such impairment requires the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Id.

Urinary frequency with a daytime voiding interval between two and three hours, or awakening to void two times per night, warrants a 10 percent rating.  A 20 percent rating is warranted when there is a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A maximum 40 percent rating is warranted when there is a daytime voiding interval less than one hour, or awakening to void five or more times per night. Id.

Obstructed voiding manifested by obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year warrants the assignment of a noncompensable rating.  A 10 percent rating is warranted when there is marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1. Post void residuals greater than 150 cc; 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); 3. Recurrent urinary tract infections secondary to obstruction; and/or 4. Stricture disease requiring periodic dilatation every 2 to 3 months.  A maximum 30 percent rating is warranted for obstructed voiding manifested by urinary retention requiring intermittent or continuous catheterization.  Id.

The Veteran was provided a VA examination in April 2011.  The examiner noted that the Veteran had a voiding dysfunction that caused urine leakage requiring absorbent material that must be changed less than two times per day.  The voiding dysfunction caused hesitancy or difficulty in starting the stream, weak or intermittent stream, dysuria, dribbling, straining to urinate, hematuria, and urine retention.  The voiding dysfunction also caused increased urinary frequency in the form of daytime voiding interval between two to three hours and nighttime awakening to void two times.  The voiding dysfunction caused signs or symptoms of obstructed voiding and the Veteran had a history of recurrent symptomatic urinary tract infections (UTIs).  The examiner noted the Veteran had not been hospitalized for his UTIs or had drainage required in the past 12 months.  The total duration of treatment for his UTIs by medication in the past 12 months was one to three months.  The Veteran's obstructed voiding was not caused by recurrent UTIs.  Intermittent catheterization was required and two dilations were required per year that were due to strictures.  There was no history of urinary tract stones, renal dysfunction or renal failure, acute nephritis, or hydronephrosis.  There were no cardiovascular symptoms.  He had erectile dysfunction due to the prostate cancer, which has been assigned a separate disability evaluation.  The examiner noted there was no lethargy, weakness, or anorexia.

In response to the August 2011 rating decision that proposed the rating reduction for prostate cancer, the Veteran submitted a correspondence in September 2011.  In the correspondence, the Veteran reported that the April 2011 VA examiner's note that he replaced absorbent material less than two times a day was based on the assumption that there were no activities conducted during that day.  However, the Veteran indicated that he averaged more than two times a day for replacing absorbent materials.  


The Board notes that the November 2011 rating decision had reduced the rating for prostate cancer from 100 percent to 40 percent (in actuality, ending the 100 percent rating for prostate cancer, and instead establishing a rating for the residuals of prostate cancer), effective February 1, 2012 based on the available evidence at the time.  In a June 2014 rating decision, the RO increased the evaluation assigned the prostate cancer residuals to 60 percent, effective February 1, 2012.  Consequently, there is no time gap between the 100 percent rating previously assigned for prostate cancer, and the currently assigned 60 percent evaluation for the prostate cancer residuals.  The record shows that the Veteran submitted another correspondence in December 2011 that indicated his average usage for incontinence pads had increased to four or more times per day and that increased usage was due to frequent catheter requirements for failure to urinate.  The Veteran reported he had performed over 30 self-catheter functions in the last three months due to urinary restrictions causing spasms and pain that resulted in medication.  The Veteran reported he used four catheters with urinary bags for six to eight days on each occurrence.  The Veteran also reported that in July 2011, he had his last surgery for removal of radiation restricted scar tissue.  

The Veteran also submitted a prostate cancer impairment questionnaire that was completed in September 2012.  On evaluation, the evaluator noted the Veteran's prostate cancer was in remission but that the Veteran had reoccurring scar tissue for life and required surgery for reoccurring blockages, infections, inflammation, and scar tissue.  The evaluator also noted the Veteran had to self-catheterize as necessary for the rest of his life.  The evaluator noted the Veteran had voiding dysfunction that included urine leakage that required absorbent material that had to be changed more than four times per day.  The evaluator noted the Veteran's voiding dysfunction caused increased urinary frequency with daytime voiding intervals between one and two hours and nighttime awakening to void three to four times.  The evaluator noted the voiding dysfunction caused signs or symptoms of obstructed voiding that included urinary retention requirement intermittent catheterization, recurrent UTIs secondary to obstruction, stricture disease requiring periodic dilation every two to three months, and slow or weak stream.  The Veteran was also noted to be on long-term drug therapy to treat his recurrent UTIs and had one to two hospitalizations per year with drainage in January 2012 and May 2012.  The Veteran had erectile dysfunction and was unable to achieve erection sufficient for penetration and ejaculation.

Based on the newly submitted evidence, a November 2011 rating decision increased the evaluation for the prostate cancer residuals to 60 percent, effective February 1, 2012.

During the July 2017 Board hearing, the Veteran reported that he had to self-catheter on an average of two to three times a week or five to six times on a bad week.  The Veteran reported that his incontinence had gotten to the point where he wet his pants.  He stated that if he had to travel as he did to the Board hearing, he had to put a pad on and then put on Depends over the pad to maintain his urine.  He indicated that he changed his pad on a range depending on how bad the day was, from five to ten times.  The Veteran reported that even with pads, he had to change his clothing due to leakage a couple of times a week.  He reported that he had to urinate every one and a half hours to two hours during the day and since he had been on medications for his depression that helped him sleep, he had been getting up every three hours to void during the night.  

As noted above, the Veteran has been assigned the maximum rating of 60 percent, effective February 1, 2012, for voiding dysfunction as a result of his prostate cancer residuals, based on his need for a catheter subsequent to the proper rating reduction, to include the Veteran's constant incontinence and scar tissue build-up requiring self-catheterization.  See 38 C.F.R. §§ 4.115a, 4.115b, DC 7528. 

Treatment records and VA examination show no renal dysfunction, and there is no argument of renal dysfunction.  There is also no evidence of recurrence or metastasis of the Veteran's prostate cancer, or therapeutic treatment for cancer, during the appeal period.  Thus, a higher schedular rating is not warranted.  Id. 

Moreover, although the Veteran has had recurrent urinary tract infections as a result of his prostate treatment, the highest rating available for that condition is 30 percent, unless there is associated renal function.  See 38 C.F.R. §§ 4.115a, 4.115b, DC 7257.  The Veteran has already been assigned a higher rating based on voiding dysfunction, which is the predominant disability.  Id.  Similarly, although the Veteran has increased urinary frequency as well, the highest rating available for that condition is 40 percent.  These separate rating may not be assigned based on the similar symptoms from urinary tract infections and increased urinary frequency because that would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  

In consideration of other applicable disability ratings, the Board has considered the Veteran's consistent and continual reports of erectile dysfunction as a residual symptom of the Veteran's prostate cancer.  Erectile dysfunction is already included as part of the Veteran's service-connected prostate cancer disability, albeit as a non-compensable residual symptom.  In addition, the Veteran is already in receipt of special monthly compensation under 38 U.S.C. § 1114 (k) for the loss of use of a creative organ.

All potentially applicable codes have been considered, and a separate or higher schedular rating is not warranted for prostate cancer residuals.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, staged ratings are not warranted, as he has been in receipt of the highest schedular rating since the rating reduction from 100 percent; his symptomatology remained relatively stable; and any decreases or increases in severity were not sufficient for a lower or higher rating for a distinct period, as discussed above.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The preponderance of the evidence is against a higher rating for prostate cancer residuals from February 1, 2012.  As such, reasonable doubt does not arise, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. § 4.3.






(Continued on the next page)
ORDER

Service connection for depressive disorder is granted.  

The reduction of the rating for the Veteran's service-connected prostate cancer residuals from a 100 percent rating to a 40 percent rating, effective February 1, 2012, was proper, and therefore, the appeal is denied.

A schedular rating in excess of 60 percent for prostate cancer residuals, from February 1, 2012, is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


